Detailed Action
This action is in response to application filed on 11/01/2019 claiming priority to PCT/CN2017/000272 filed on 04/01/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.
Claims 1-4 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 08/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 08/30/2019 are accepted. 

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Firstly, claim 1 recites “the document identifier” (line 8), “the version characteristic” (line 9), “the set access address” (line 13), “the version” (line 24), “the corresponding version of the data” (line 25), “the local copy” (line 26).  There insufficient antecedent basis for the above limitations. 
 Secondly, claim 1 recites “a document identifier” (line 16).  It is not clear whether “a document identifier” is same or different element as recited line 8.  
Thirdly, claim recites “and then loading and processing it” (line 26-27).  It is not clear from the language of the claims what “it” refers to or references. 
Fourthly, claim 1 generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and/or idiomatic errors.
Accordingly, appropriate amendments are required. 
At least due to dependency, claims 2-4 are rejected under the same rational as set forth above. 
adding leaf nodes not in the list of the "latest edition to the current version" into the a list of a "latest edition to other versions of the current document”.  The language is unclear and ambiguous.  Further, claim recites “and then loading and processing it”. It is not clear from the language of the claims what “it” refers to or references. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Claim Rejections - 35 USC § 102


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by Elza et al. (US 2004/0230903 A1, referred herein after as D1). 

As per claim 1, D1 discloses, 
A method for providing a trusted document update, wherein following steps are comprised, (D1, title, abstract) 
setting a globally unique document identifier in each managed document, and setting an access address of a corresponding cloud server in a document, (D1, 0051-0052, 0097 shows/disclose unique UIDs set/stored in a document and code blocks of xml document, where “project xmlns:ddom=http://ddom.com/schema” or can fairly construed as “setting”/storing an access address of a corresponding cloud server (e.g. storage location providing schema) in a document). 
transmitting a pre-version version characteristic data that is not modified and a new version characteristic data that is modified to the cloud server each time the document is modified by a modifier, (D1, 0032, 0071-0073, 
said cloud server records version characteristic update information of the document according to the document identifier of the document and identity information of the modifier, (D1, 0074-0075, 0080 discloses said cloud server records version characteristic update information of the document according to the document identifier (e.g. records all mutation messages and client identifier of the mutations) of the document and identity information of the modifier  
wherein, the version characteristic data information corresponding to each document identifier is stored in a tree data structure, (D1, 0074-0075 discloses multiple versions of a xml document (e.g. tree structure) including version characteristics data (e.g. different nodes/data) and as well mutation messages to roll forward/backward mutations).
wherein, a subtree represents descendants of a node in the tree data structure, (D1, figure 7b, 0055, 0074-0075, 0113-0118 discloses modifying/replacing/editing tree structures including trees, subtrees, and/or leafs nodes and saving multiple versions a document.).   
a leaf node is a node without any node below itself and directly connected with itself downward, (D1, figure 7b, 0055, 0113-0118 discloses  
 a root is a node at the top in the tree data structure or in a subtree, (D1, figure 7b, 0055, 0113-0118 discloses modifying/replacing/editing tree structures including trees, root nodes, subtrees, and/or leafs nodes).    
When the document is opened, accessing the cloud server by using the set access address, wherein, said cloud server accesses the tree data structure corresponding to a document identifier of a current document according to the document identifier and characteristic value information of the current document, (D1, 0032, 0074-0080 discloses when the document is opened, accessing the cloud server by using the set access address (e.g. in order to access sever, location/address is required as known in the art and inherent in D1), wherein, said cloud server accesses the tree data structure (e.g. xml document) corresponding to a document identifier of a current document according to the document identifier and characteristic value information of the current document (e.g. mutation information).  The examiner notes that claim language includes the contingent limitation “when”, and accordingly any limitations depending on such limitation is given little to no patentable weight (see MPEP 2111.04). ). 
said cloud server removing a leaf node whose author is not a friend/neighbor of a current user in said tree data structure according to friend/neighbor information of the current user, for the tree data structure after said leaf node is removed, (D1, 0032, 0074-0080 discloses server/user  
adding all leaf nodes in a subtree into a list of a "latest edition to the current version", wherein, the characteristic value information of the current document is a root of the subtree, (D1, 0032, 0074-0080, figure 7B discloses server being record any/all mutations, where a document snapshot may include root of the subtree).   
According to the version in the "latest edition to the current version" list selected by the current user, downloading the corresponding version of the data from said cloud server to overwrite a content in the local copy of the current user, and then loading and processing it, (D1, 0032, 0074-0086, 0090 figure 7B discloses according to the version in the "latest edition to the current version" list selected by the current user (e.g. user/client requesting update mutation) , downloading the corresponding version of the data from said cloud server to overwrite a content in the local copy (e.g. mutate local document) of the current user, and then loading and processing it (e.g. displaying and allowing user to edit the document after update)).   


As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
For the tree data structure after said leaf node is removed, (D1, 0032, 0074-0080 discloses server/user being able to roll back mutations (e.g. added nodes/leaf nodes) using a snapshot of a document, where in one scenario/use case a user/server may roll back any and/or all mutations including mutations by someone deemed not friend/neighbor according to the user).   
adding leaf nodes not in the list of the "latest edition to the current version" into the a list of a "latest edition to other versions of the current document", According to a version selected by the current user in the list of the "latest edition to other versions of the current document" , downloading data corresponding to the version from said cloud server so as to overwrite the content in the local copy of the current user, and then loading and processing it, (D1, 0032, 0074-0086, 0090 figure 7B discloses according to the version in the "latest edition to the current version" list selected by the current user (e.g. user/client requesting update mutation) , downloading the corresponding version of the data from said cloud server to overwrite a content in the local copy (e.g. mutate local document) of the current user, and then loading and processing it (e.g. displaying and allowing user to edit the document).   

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses, 
wherein the document is a paged media electronic document, (D1, 0032, 0074-0086, 0090 figure 7B xml document.).   

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein said cloud server has pre-uploaded friend/neighbor information of the current user, (D1, 0062-0070 discloses sever/system storing access rights information for a group of users including the current user.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144